MEMORANDUM **
Raul Lopez-Espinoza appeals from the 70-month sentence imposed following his guilty-plea conviction for illegal reentry, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate and remand.
*482Lopez-Espinoza contends that the district court failed to specify the reasons for imposing a partially consecutive sentence, in violation of 18 U.S.C. §§ 3553(a), (c), and 3584(b). We agree and conclude that the judge’s statements were insufficient to permit meaningful appellate review. Cf. United States v. Fifield, 432 F.3d 1056, 1063-67 (9th Cir.2005).
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.